DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 7:
	Line 4, change the phrase “a via pattern” to --a first via pattern--.
	Line 5, change the phrase “the via pattern” to --the first via pattern--.
	Line 11, change the phrase “the via pattern” to --the first via pattern--.

Reasons for Allowance

Claims 1-17 and 19-21 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

configuring the first VEP-adjacent region (VAR) to be a first active area (AA) continuous (AA-continuous) region in which the first active area pattern extends in a horizontal direction from an interior of the first cell to the first VEP and the second VEP; and 
configuring the second VAR to be a first AA-discontinuous region, the second active area pattern extending in the horizontal direction from the interior of the first cell towards the second VEP, and there being a first gap between a first end of the second active area pattern and the second VEP representing the first AA- discontinuous region.

Regarding Claim 10, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

one of the first active area or the second active area extending in a horizontal direction from an interior of the first cell region into an abutting second cell region and an abutting third cell region; and 
a first end of one of the first active area or the second active area extending in the horizontal direction from the interior of the first cell region towards the abutting third cell region, there being a first gap in the horizontal direction between the first end and a corresponding end of a corresponding active area in the third cell region.

Regarding Claim 15, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

configuring at least two of the VARs as an AA-continuous region in which the first active area pattern extends in a horizontal direction from an interior of the first cell to the first VEP and the second VEP; and 
configuring at least one of the VARs as an AA-discontinuous region, in which the second active area pattern extends in the horizontal direction from the interior of the first cell towards the fourth VEP, and there being a first gap between a first end of the second active area pattern and the fourth VEP.

Claims 2-9, 11-14, 16-17, and 19-21 are allowed based on their dependency to Claims 1, 10, and 15, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC D LEE/Primary Examiner, Art Unit 2851